Exhibit 10.18


ABM INDUSTRIES INCORPORATED
RESTRICTED STOCK UNIT AGREEMENT
2006 EQUITY INCENTIVE PLAN


The Compensation Committee of the Board of Directors of ABM Industries
Incorporated has approved a grant to you (the “Grantee”) of Restricted Stock
Units (“RSUs”) pursuant to the ABM Industries Incorporated 2006 Equity Incentive
Plan as amended and restated on March 7, 2018 (the “Plan”), as described below.


Grantee Name:
[ ]
Number of RSUs Granted:
XXX
Grant Date:
[ ]
Vesting Schedule:
[ ]



Provided you continue to provide services to the Company or any subsidiary or
parent of the Company through the applicable vesting date, the RSUs will vest
and restrictions will lapse as provided above. Unvested RSUs may be subject to
forfeiture if you terminate employment before the vesting date, as set forth in
the Plan and the Statement of Terms and Conditions attached hereto.
[Notwithstanding the preceding sentence and any provisions in the Statement of
Terms and Conditions related to vesting upon termination for Retirement,
Disability or death:


(A) In the event of your voluntary retirement from the Company at least one year
following the Grant Date, after reaching the age of 60 and having completed 10
years of service, and subject to your continued compliance with any applicable
restrictive covenants, your unvested RSUs will remain eligible to vest on the
Vesting Schedule above] [if applicable; and


(B) In the event of your termination due to death or Disability (as defined in
your Amended and Restated Executive Employment Agreement), and in the case of
Disability, subject to the execution of a release agreement in favor of the
Company and your continued compliance with any applicable restrictive covenants,
your unvested RSUs will immediately vest.] [insert for applicable Executive
Officer Award Agreements]


By accepting this award, the Grantee agrees that the RSUs are granted under and
governed by this Restricted Stock Unit Agreement and by the provisions of the
Plan and the Statement of Terms and Conditions attached hereto. The Plan and the
Statement of Terms and Conditions are incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan or in the Statement of Terms and Conditions, as applicable.
 
The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the
RSUs subject to all of their terms and conditions. The Grantee acknowledges that
there may be adverse tax consequences upon settlement of the RSUs or disposition
of the shares, if any, received in connection therewith and that Grantee should
consult a tax adviser prior to such settlement or disposition.
 
ABM INDUSTRIES INCORPORATED





